Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein the display panel further comprises a clock control circuit having an output terminal for outputting a pulse signal of a first frequency, and the display panel further comprises: a frequency converter, connected to the output terminal of the clock control circuit and the control signal terminal, and configured to send a pulse signal of a second frequency to the control signal terminal based on the pulse signal of the first frequency.”

Claims 2-3 and 5-10 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

	Claim 11, none of the prior art of record teaches alone or in combination the limitation “inputting pulse signals of difference frequencies to at least one control signal terminal in different driving modes; wherein each effective pulse period of the pulse signals is in a data signal writing period of a row of pixel units.”

	Claims 12-20 are dependent upon claim 11 and are allowed for the reason set forth above in claim 11.

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691